DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication module” in claims 1-7 and 11-17 as disclosed in specification paragraph [0054].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU (US Pub 2019/0016281).
As of claim 11, Liu discloses a controlling method of a vehicle, the controlling method comprising: 
acquiring a face image of a user approaching from outside the vehicle by a camera (via acquiring a facial information of a user; see fig. 3; also see fig. see paragraph [0052]);
 performing, by a processor connected to the camera, user authentication according to the face image of the user (via a matching unit matching the facial information; see paragraph [0052]) 
unlocking, by the processor, the door upon determining that the user authentication is successful (via allowing access if matching succeeds; see paragraph [0052]); and 
controlling, by the processor, a communication module connected to the processor to transmit the face image of the user to a pre-registered mobile device upon determining that the user authentication fails a predetermined number of times (via a transmitting unit transmitting the facial information to owner’s mobile terminal if facial information fails to be matched; see paragraph [0053]).
As of claim 16, LIU discloses stopping, by the processor, the user authentication upon determining that the communication module receives a stop signal from the pre-registered mobile device (via a reception unit configured to receive control information sent by the vehicle's owner, and control a vehicle door to be either opened or not opened according to the control information; see paragraph [0054]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US Pub 2019/0016281) in view of Joyson et al. (US Pub 2019/0251539).
As of claim 1, LIU discloses all the limitations of the claimed invention as mentioned in claim 11 above, however it does not explicitly disclose acquiring a gesture image of the user.
Joyson discloses an authentication method wherein a user’s gesture image is captured by a camera to authenticate a user (see paragraph [0081] and [0096]).
From the teaching of Joyson it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of LIU to include the function of gesture image recognition as taught by Joyson in order to enhance user’s authentication technique.
As of claims 2 and 12, LIU discloses that the processor is configured to control the communication module to receive an emergency access signal from the pre- registered mobile device and to control the door locking device to unlock (via receiving a control information from owner’s mobile terminal; see paragraph [0054]). 
Joyson discloses the function of approving a transaction upon determining that the gesture image of the user satisfies authentication criteria (see paragraph [0096]).  
As of claims 3 and 13, Joyson discloses that the processor is configured to control the communication module to transmit driver identification information to the pre- registered mobile device (via transmitting authentication information (identification information) to the registered mobile terminal; see paragraph [0091]), and control the door locking device to unlock the door upon determining that the gesture image of the user corresponds to the driver identification information (via approving the transaction upon determining that the authentication input (gesture image) of the user correspond to the authentication information; see paragraph [0096]).  
As of claims 4 and 14, Joyson discloses that the processor is configured to control the communication module to transmit an arbitrary authentication number to the pre-registered mobile device, and to control the door locking device to unlock the door upon determining that the gesture image of the user corresponds to the arbitrary authentication number (see rejection of claim 3. Further Joyson discloses that the authentication information and authentication input can be in various form, such as alphanumeric data, a word, a number, a spoken word, a gesture and an expression; see paragraphs [0096]- [0097]).  
As of claims 5 and 15, Joyson discloses that the processor is configured to control the communication module to transmit an arbitrary gesture image to the pre- registered mobile device, and to control the door locking device to unlock the door upon determining that the gesture image of the user corresponds to the arbitrary gesture image (see rejection of claim 3. Further Joyson discloses that the authentication information and authentication input can be in various form, such as alphanumeric data, a word, a number, a spoken word, a gesture and an expression; see paragraphs [0096]- [0097]).  
As of claims 6, LIU discloses that the processor is configured to stop the user authentication upon determining that the communication module receives a stop signal from the pre-registered mobile device (via a reception unit configured to receive control information sent by the vehicle's owner, and control a vehicle door to be either opened or not opened according to the control information; see paragraph [0054]).  
As of claims 8 and 18, LIU discloses an input configured to receive information on the mobile device, wherein the processor is configured to receive the information on the mobile device from the input and to store the information on the mobile device in a memory (LIU discloses that upon authentication failure the vehicle transmits facial information to owner’s mobile terminal (see paragraph [0053]). It would have been obvious to one having ordinary skill in the art that mobile terminal information has to be stored in the vehicle utilizing an input in order to utilize that mobile terminal information to transmit notification to the owner).
Joyson further discloses the function of storing user’s contact details including registering a mobile terminal information (see paragraph [0091]).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US Pub 2019/0016281) in view of Joyson et al. (US Pub 2019/0251539) further in view of Wale et al. (US 11,180,113).
As of claim 9, combination of LIU and Joyson discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the processor is configured to store the face image of the user in a memory upon determining that the user authentication fails a predetermined number of times.  
Wale discloses a method and apparatus for providing security notification wherien a processor is configured to store the face image of the user in a memory upon determining that the user authentication fails a predetermined number of times (see col. 2, lines 1-2 and col. 5, lines 25-31).  
From the teaching of Wale it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of LIU and Joyson to include the function of storing face image upon authentication failure in order to store evidence related to such unsuccessful attempts.
As of claim 7, LIU discloses that the vehicle receives control information sent by the vehicle owner’s mobile terminal, and control a vehicle door to be either opened or not opened according to the control information (see paragraph [0054]). Wale further discloses that the owner is presented several options to select, such as reporting to authority, allowing access, remotely locking wheels of the vehicle, remotely disabling an electronic component that starts the engine (see col. 2, lines 18-32). Even though reference does not explicitly disclose the function of receiving a stop release signal, the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to present an option to the user to disable biometric authentication until an enable signal is received from a mobile device of an owner or authorized user.
Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US Pub 2019/0016281) in view of Wale et al. (US 11,180,113).
As of claim 19, LIU discloses all the limitations of the claimed invention as mentioned in claim 11 above, however it does not explicitly disclose that the processor is configured to store the face image of the user in a memory upon determining that the user authentication fails a predetermined number of times.  
Wale discloses a method and apparatus for providing security notification wherien a processor is configured to store the face image of the user in a memory upon determining that the user authentication fails a predetermined number of times (see col. 2, lines 1-2 and col. 5, lines 25-31).  
From the teaching of Wale it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of LIU to include the function of storing face image upon authentication failure in order to store evidence related to such unsuccessful attempts.
As of claim 17, LIU discloses that the vehicle receives control information sent by the vehicle owner’s mobile terminal, and control a vehicle door to be either opened or not opened according to the control information (see paragraph [0054]). Wale further discloses that the owner is presented several options to select, such as reporting to authority, allowing access, remotely locking wheels of the vehicle, remotely disabling an electronic component that starts the engine (see col. 2, lines 18-32). Even though reference does not explicitly disclose the function of receiving a stop release signal, the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to present an option to the user to disable biometric authentication until an enable signal is received from a mobile device of an owner or authorized user.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LIU (US Pub 2019/0016281) in view of Joyson et al. (US Pub 2019/0251539) further in view of Huang et al. (US Pub 2019/0366981).
As of claim 10, combination of LIU and Joyson discloses all the limitations of the claimed invention as mentioned in claim 1, however it does not explicitly that the camera is provided on a B-pillar or A-pillar of the vehicle.
Huang discloses an authentication system wherein a camera is provided on pillar B of the vehicle (see paragraph [0040]).
From the teaching of Huang it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of LIU and Joyson to include provided camera on A or B pillar of the vehicle as taught by Huang since it is known in the art to place the cameras on different areas of a vehicle. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/           Primary Examiner, Art Unit 2683